Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (US10747606B1) in view of Rubrik (Tech Walkthrough: Amazon EC2 Protection with Rubrik).

Shemer discloses:
1. A computer-implemented method performed by a computer system having a memory and at least one hardware processor, the computer-implemented method comprising: 
ingesting risk event data indicating one or more risk events associated with a geographical area; (col 14, ln 29-45: Referring again to FIG. 3, at least a portion of the retrieved and/or received risk information is used to determine or calculate a risk of a disaster or negative event (block 330), such as whether one or more adverse events could occur at or near a given data center location (or other location of interest, such as a backup site, sites where a host, DPA, RPA, SAN, LUN, production site, source side, storage system, WAN, or any other device or system of interest is located (i.e., any entity disposed at, operating at, or otherwise associated with a location, where the entity is intended, in at least some embodiments, to cover any non-human, non-animal apparatus, method, article of manufacture, process, or system operating at least partially at a given location).)

identifying a risk to one or more physical machines of a data management system based on the risk event data and a geographical location of the one or more physical machines of the data management system; (col 14, ln 29-45: Referring again to FIG. 3, at least a portion of the retrieved and/or received risk information is used to determine or calculate a risk of a disaster or negative event (block 330), such as whether one or more adverse events could occur at or near a given data center location (or other location of interest, such as a backup site, sites where a host, DPA, RPA, SAN, LUN, production site, source side, storage system, WAN, or any other device or system of interest is located (i.e., any entity disposed at, operating at, or otherwise associated with a location, where the entity is intended, in at least some embodiments, to cover any non-human, non-animal apparatus, method, article of manufacture, process, or system operating at least partially at a given location); col 3, ln 45-50: a data center—may be a large group of networked computer servers typically used by organizations)

generating a remediation recommendation for the identified risk, the remediation recommendation comprising a data management action configured to remedy the identified risk; (col 21, ln 66-67: (see block 370 and FIG. 4, described further herein) to attempt to restore at least some systems)

However, Shemer does not explicitly disclose, while Rubrik teaches:
causing the remediation recommendation for the identified risk to be displayed on a computing device of a user, at least one selectable user interface element being displayed in association with the remediation recommendation, the at least one selectable user interface element being configured to indicate a request to perform the data management action of the remediation recommendation based on a selection by the user of the at least one selectable user interface element; (p 5-7) [examiner’s note: user identifies the instance of concern prior to the restore.]

receiving an indication of the request to perform the data management action of the remediation recommendation based on the selection by the user of the at least one selectable user interface element; and (p 7: In the Status section, you will see that Rubrik has started a restore task.)

performing the data management action of the remediation recommendation based on the receiving of the indication of the request to perform the data management action of the remediation recommendation. (p 7: If you go to your AWS console, you will see Rubrik initiate a stop instance task in preparation for the restore.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine backup and restore of Shemer with backups and restores of Rubrik. One of ordinary skill in the art would have been motivated to do so in order to resolve the issue of slow restore performance. (Rubrik: p 5)

Modified Raveendran discloses:
2. The computer-implemented method of claim 1, wherein the one or more risk events comprise a brownout, an outage, an earthquake, a fire, or a weather storm. (col 14, ln 20-25)

3. The computer-implemented method of claim 1, wherein the one or more physical machines of the data management system comprise one or more physical machines of a data center. (col 14, ln 29-45)

5. The computer-implemented method of claim 1, wherein the data management action comprises performing an additional backup of data processed by the one or more physical machines of the data management system, moving a virtual machine backup to a different cloud computing platform, or transferring a local cluster storage of data (DPA) from the one or more physical machines to one or more other physical machines in a different geographical location (col 19, ln 60-61: mass migration of applications to other data centers; live migrate to other sites).

6. The computer-implemented method of claim 1, wherein the generating of the remediation recommendation for the identified risk comprises determining the data management action based on an event category of the one or more risk events. (fig 6a: 630; col 18, ln 24-27: each type of classification is associated with one or more possible responses, where the responses generally are designed to minimize data loss and/or computer system downtime for that type of event.)

7. The computer-implemented method of claim 1, wherein the generating of the remediation recommendation for the identified risk comprises determining the data management action based on a measure of frequency of the one or more risk events. (fig 5c: expected time/duration; col 18, ln 48-53)

8. The computer-implemented method of claim 1, wherein the generating of the remediation recommendation for the identified risk comprises determining the data management action based on a measure of severity of the one or more risk events. (fig 6a: 640; col 18, ln 45-53)

9. The computer-implemented method of claim 1, wherein the generating of the remediation recommendation for the identified risk comprises determining the data management action (435) based on the geographic area of the one or more risk events (420) and the geographical location of the one or more physical machines of the data management system (425). (fig 5c: location, potential adverse event; col 2, ln 50-55: FIG. 5C is a simplified table showing a second illustrative set of probabilities created in accordance with FIGS. 3, 4 and 5A)

10. The computer-implemented method of claim 1, wherein the generating of the remediation recommendation for the identified risk comprises determining the data management action (435) based on a classification of data (425; risk ranking) that is managed by the data management system on the one or more physical machines (Data center name). (col 2, ln 50-55: FIG. 5C is a simplified table showing a second illustrative set of probabilities created in accordance with FIGS. 3, 4 and 5A)

11. The computer-implemented method of claim 1, wherein: 
receiving a configuration of a threshold condition for performing the data management action, 
the performing of the data management action of the remediation recommendation being triggered in response to a determination that additional risk event data indicating one or more other risk events associated with the geographical area satisfy the threshold condition. (fig 5a: 550; col 16, ln 65-67 and col 17 ln 1-2: the set of probabilities is (optionally) ranked and the expected time of arrival, scope, and duration are determined for only those events deemed to have a risk probability exceeding a predetermined threshold (block 550); col 2, ln 50-55: FIG. 5C is a simplified table showing a second illustrative set of probabilities created in accordance with FIGS. 3, 4 and 5A; fig 5c: EMC#2; col 18, ln 45-53: for EMC#2, for the predicted event of a tornado hitting the data center in Durham, N.C., not only is the probability high (though perhaps not as high as an actual planned event), the predicted effect also might be more sever because one noted effect on the data center would be reduced staffing (and thus reduced personnel to help effect countermeasures to any predicted adverse event), as well as any likely downtime, and this affects the response, as well)
However, Shemer does not explicitly disclose, while Rubrik teaches:
the receiving of the indication of the request to perform the data management action of the remediation recommendation comprises
the configuration being submitted by the user via a user interface on the computing device; and (p 5-7)

Claim(s) 13-15, 17-18 is/are rejected as being the system implemented by the method of claim(s) 1-3, 5-10, and is/are rejected on the same grounds.

Claim(s) 20 is/are rejected as being the medium implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemer et al. (US10747606B1) in view of Rubrik (Tech Walkthrough: Amazon EC2 Protection with Rubrik), and further in view of Shay et al. (WO 2022013851 A1).

4. The computer-implemented method of claim 1, wherein the risk is identified based on a measure of frequency of the one or more risk events (col 17, ln 54-61), a measure of severity of the one or more risk events (col 17, ln 35-40), and 
However, Shemer does not explicitly disclose, while Shay teaches:
a measure of proximity of the one or more risk events to the geographical location of the one or more physical machines of the data management system. (p 54: distance from any potential facility or natural phenomena that may pose a risk (such as earthquake susceptible areas, volcanos, nuclear reactors, dams, etc.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine backup and restore of Shemer with backup and restore of Shay. One of ordinary skill in the art would have been motivated to do so in order to learn a business risk level from a business risk score (BRS). (Shay: p 13, 54)

Claim(s) 16 is/are rejected as being the system implemented by the method of claim(s) 4, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 12, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113